In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 17-1830
MICHAEL PLATT,
                                                  Plaintiff-Appellant,

                                 v.

DOROTHY BROWN, ET AL.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
              No. 1:16-cv-3898 — John Z. Lee, Judge.
                     ____________________

  ARGUED SEPTEMBER 18, 2017 — DECIDED OCTOBER 5, 2017
                ____________________

   Before BAUER, FLAUM, and SYKES, Circuit Judges.
    FLAUM, Circuit Judge. Appellant Michael Platt, individu-
ally and on behalf of a putative class, challenges Illinois’s im-
position of a mandatory 1% bail bond processing fee pursuant
to 725 Ill. Comp. Stat. § 5/110-7. He argues this fee violates his
and similarly situated plaintiffs’ due process and equal pro-
tection rights under the United States and Illinois Constitu-
tions. Appellant also alleges this practice violates the uni-
2                                                          No. 17-1830

formity clause of the Illinois Constitution and constitutes un-
just enrichment under Illinois common law. The district court
dismissed his complaint for failure to state a claim. We affirm.
                              I. Background
     Prior to January 1, 2016, criminal defendants in Cook
County could secure their pretrial release in three ways: (1)
personal recognizance, see 725 Ill. Comp. Stat. § 5/110-2; (2)
execution of a full deposit bail bond, to be fully returned to
the defendant upon performance of the bond conditions, see
id. § 5/110-8; or (3) execution of a 10% bail bond, 10% of which
(i.e., 1% of the total bail amount) is retained by the State upon
performance of the bond conditions (the “Bail Bond Fee” or
the “Fee”), see id. § 5/110-7.
   In 2014, plaintiff Michael Platt was arrested and charged
with murder. His bail amount was set at $2 million. Plaintiff
secured his pretrial release by executing a 10% bail bond of
$200,000. After plaintiff’s trial (where he was acquitted), the
Office of the Clerk of the Circuit Court of Cook County re-
turned $180,000—his original 10% deposit less the 10% Bail
Bond Fee of $20,000. 1
   In 2015, the Illinois General Assembly passed H.B. 1119,
which contained an amendment to § 5/110-7 that caps the Bail
Bond Fee at $100 in counties with a population greater than
3,000,000. H.B. 1119, 99th Gen. Assemb., Reg. Sess. (Ill. 2015).
H.B. 1119 became effective January 1, 2016. Id.




    1 The return of plaintiff’s bail deposit was dependent upon the satis-
faction of his the bond conditions, not upon his ultimate acquittal. Thus,
the $180,000 would have been returned even if he was found guilty.
No. 17-1830                                                     3

     Plaintiff brings his suit individually and on behalf of a pu-
tative class of individuals who paid a Bail Bond Fee of more
than $100 in the five years preceding January 1, 2016. He sues
Clerk of the Circuit Court of Cook County Dorothy Brown
and Cook County Treasurer Maria Pappas in their official ca-
pacities. Plaintiff alleges that the State’s retention of the 1%
Bail Bond Fee violated his and other plaintiffs’ due process
rights under the United States and Illinois Constitutions be-
cause the Fee bears no rational relationship to the cost in-
curred in administering bail bonds. Furthermore, plaintiff as-
serts that the Fee violated his equal protection rights under
the United States and Illinois Constitutions because he and
other similarly situated plaintiffs paid significantly higher
Bail Bond Fees than other criminal defendants. Lastly, plain-
tiff claims that the Fee violates the uniformity clause of the
Illinois Constitution and constitutes unjust enrichment under
Illinois common law.
    Defendants-appellees moved to dismiss the complaint for
failure to state a claim. The district court granted the motion.
For the reasons that follow, we affirm.
                           II. Discussion
    We review a district court’s grant of a Rule 12(b)(6) motion
to dismiss de novo. Kubiak v. City of Chicago, 810 F.3d 476, 480
(7th Cir. 2016). To survive a motion to dismiss, the plaintiff
must allege “enough facts to state a claim to relief that is plau-
sible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
570 (2007). “A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the rea-
sonable inference that the defendant is liable for the miscon-
duct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The
4                                                       No. 17-1830

plausibility standard is not akin to a ‘probability require-
ment,’ but it asks for more than a sheer possibility that a de-
fendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S.
at 556). In reviewing a 12(b)(6) motion, “[w]e accept as true all
of the well-pleaded facts in the complaint and draw all rea-
sonable inferences in favor of the plaintiff.” Kubiak, 810 F.3d
at 480–81.
    A. Federal Procedural Due Process
    Under our traditional two-step procedural due process
analysis, we (1) identify the protected property or liberty in-
terest at stake; and (2) determine what process is due under
the circumstances. Charleston v. Bd. of Trs. of Univ. of Ill. at Chi.,
741 F.3d 769, 772 (7th Cir. 2013). Here, the Bail Bond Fee is
purely ministerial. There is no legal or factual discretion on
the part of the officials in imposing the Fee; it is automatically
calculated and applied to every criminal defendant utilizing
the 10% bail bond system. Plaintiff, however, does not criti-
cize the perfunctory nature of the Fee’s implementation
scheme; he objects to the percentage Fee itself. Plaintiff
acknowledged as much during oral argument. No amount of
process would provide plaintiff the remedy he seeks: an order
declaring the Fee, irrespective of its enforcement framework,
unconstitutional. Thus, he has failed to state a claim for a pro-
cedural due process violation.
    B. Federal Equal Protection
     The Equal Protection Clause of the Fourteenth Amend-
ment states that “[n]o State shall … deny to any person within
its jurisdiction the equal protection of the laws.” U.S. Const.
amend. XIV, § 1. Plaintiff alleges the Fee violates his equal pro-
tection rights because some criminal defendants who utilize
No. 17-1830                                                       5

the 10% bail bond system pay fees significantly less than the
$20,000 he was charged. See 725 Ill. Comp. Stat. § 5/110-7(f)
(setting minimum Bail Bond Fee at $5). He believes this to be
an irrational result.
    Plaintiff, however, ignores the fact that every person who
opts to use the 10% bail bond system is charged the same 1%
fee. Thus, all criminal defendants in this category are treated
exactly the same. In application, this of course results, as with
any percentage-based system, in discordant outcomes. Such
variation, however, merely constitutes disparate impact, not
disparate treatment. As this Court has stated previously, dis-
parate impact “is not a permissible basis for finding a denial
of equal protection.” Smith v. Boyle, 144 F.3d 1060, 1064 (7th
Cir. 1998). Thus, plaintiff has failed to state a plausible equal
protection claim.
   C. Illinois Uniformity and Equal Protection
    In addition to his federal constitutional claims, plaintiff
also alleges the Bail Bond Fee violates the uniformity and
equal protection clauses of the Illinois constitution.
    Plaintiff’s claim as to the Illinois uniformity clause fails for
the same reason as his federal equal protection claim. The uni-
formity clause states that, “[i]n any law classifying the sub-
jects or objects of non-property taxes or fees, the classes shall
be reasonable and the subjects and objects within each class
shall be taxed uniformly.” Ill. Const. art. IX, § 2. The burden
is on the plaintiff to demonstrate that a classification is arbi-
trary or unreasonable. Geja's Cafe v. Metro. Pier & Exposition
Auth., 606 N.E.2d 1212, 1216 (Ill. App. Ct. 1992). If a set of facts
“can be reasonably conceived that would sustain it, the clas-
sification must be upheld.” Id. As noted above, however, here
6                                                    No. 17-1830

there is no classification to challenge; everyone within the
10% bail bond system is treated exactly the same. Given this
equal treatment, there is no violation of the uniformity clause.
    Plaintiff’s Illinois equal protection claim similarly fails.
The uniformity clause “was intended to encompass the equal
protection clause and add to it even more limitations on gov-
ernment.” Id. at 1215. Thus, “[i]f a tax is constitutional under
the uniformity clause, it inherently fulfills the requirements of
the equal protection clause.” Id.
    D. Substantive Due Process
   Plaintiff further contends that the Bail Bond Fee violates
his substantive due process rights under the United States
and Illinois Constitutions. Specifically, he argues that there is
no rational relationship between the purported cost of pro-
cessing a bail bond and the $20,000 Bail Bond Fee he was ulti-
mately charged.
    Both the Supreme Court and this Court have previously
emphasized “how limited the scope of the substantive due
process doctrine is.” Dunn v. Fairfield Cmty. High Sch. Dist. No.
225, 158 F.3d 962, 965 (7th Cir. 1998) (citing Washington v.
Glucksberg, 521 U.S. 702 (1997)). “Unless a governmental prac-
tice encroaches on a fundamental right, substantive due pro-
cess requires only that the practice be rationally related to a
legitimate government interest, or alternatively phrased, that
the practice be neither arbitrary nor irrational.” Lee v. City of
Chicago, 330 F.3d 456, 467 (7th Cir. 2003). It is undisputed that
there is no fundamental right at issue here. See Schilb v. Kuebel,
404 U.S. 357, 365 (1971) (finding that the Bail Bond Fee
“smacks of administrative detail and of procedure and is
hardly to be classified as a ‘fundamental’ right or as based
No. 17-1830                                                    7

upon any suspect criterion”). Rather, the parties dispute the
outcome of the rational basis test.
    Plaintiff argues that the Bail Bond Fee, as applied to him
and anyone who paid over $100 in the five years leading to
January 1, 2016, bears no rational relationship to the actual
cost of processing their bonds (which he alleges is less than
$100). As defendants note, however, the cost of processing a
bail bond need not precisely equal the Bail Bond Fee. “[T]he
constitutionality of a fee for a government service does not
depend on proof of an exact equality between the cost of the
service and the size of the fee.” Markadonatos v. Village of
Woodridge, 760 F.3d 545, 547 (7th Cir. 2014) (en banc) (3-2-1-4
decision) (Posner, J., concurring in the judgment). Rather, the
fee need only “be rationally related to a legitimate govern-
ment interest.” Lee, 330 F.3d at 467 (emphasis added). In other
words, under rational basis review, “the challenging party
bears the burden of negating ‘every conceivable basis which
might support’” a regulation. Foxxxy Ladyz Adult World, Inc. v.
Village of Dix, 779 F.3d 706, 720 (7th Cir. 2015) (citation omit-
ted). Moreover, “it is entirely irrelevant … whether the con-
ceived reason for the challenged [regulation] actually moti-
vated the legislature. [A] legislative choice is not subject to
courtroom fact-finding and may be based on rational specu-
lation unsupported by evidence or empirical data.” Id. (alter-
ations in original) (quoting FCC v. Beach Commc’ns, Inc., 508
U.S. 307, 315 (1993)).
    Here, the Bail Bond Fee is rationally related to multiple le-
gitimate government interests. First, the Fee incentivizes
criminal defendants to avail themselves of the full deposit bail
bond system. Under the 10% system, the State bears 90% of
8                                                    No. 17-1830

the risk that a criminal defendant might jump bail. The gov-
ernment maintains a legitimate interest in reducing its expo-
sure to this liability. Imposing a 1% surcharge on the 10% sys-
tem makes the preferred full deposit system more enticing.
This is particularly true for those with higher bail amounts,
where the state not only carries more risk, but the defendant
also forfeits a greater Bail Bond Fee.
    Second, a flat percentage Fee is simple and easy to admin-
ister. This is not to say that other, equally straightforward
schemes (a flat $100 fee, for instance) do not exist. Under a
substantive due process challenge, however, we do not “sec-
ond-guess legislative choices,” Heffner v. Murphy, 745 F.3d 56,
79 (3d Cir. 2014), or evaluate the “desirability or value of” dif-
ferent policy alternatives; such is a “distinctively legislative
function.” Rhinebarger v. Orr, 839 F.2d 387, 390 (7th Cir. 1988).
    Third, the Bail Bond Fee defrays the costs of administering
the bail bond system: both the administrative costs as well as
the costs of those who jump bail. See Schilb, 404 U.S. at 363 n.8
(“The ten percent of the deposit retained by the county will
offset in monetary amount the costs of handling bail bonds …
and any loss resulting from the occasional bail jumper … .”)
(quoting Ill. Comp. Stat. Ann., ch. 38, cmt. background at 300
(Smith-Hurd 1970)); see also Payton v. County of Carroll, 473
F.3d 845, 852 (7th Cir. 2007) (finding no due process violation
where plaintiff challenged administrative fee to be paid prior
to release on bail because sheriffs had a “legitimate interest in
recouping some of the costs of administering the bail sys-
tem”). The State’s ability to account for these costs helps en-
sure the stability of an affordable bond service run by the
courts rather than a for-profit entity. In short, the Bail Bond
No. 17-1830                                                                9

Fee bears a rational relationship to Illinois’s legitimate inter-
ests in encouraging the use of the full deposit system, creating
a simple method of administration, and defraying the ex-
penses of administering the bail bond system. These motives
satisfy the deferential rational basis standard. 2
    E. Unjust Enrichment
    One cause of action remains. Plaintiff alleges that defend-
ants were unjustly enriched by collecting invalid and uncon-
stitutional bail bond fees to which they were not entitled. This
Court, however, has held that “if an unjust enrichment claim
rests on the same improper conduct alleged in another claim,
then the unjust enrichment claim will be tied to this related
claim—and, of course, unjust enrichment will stand or fall
with the related claim.” Cleary v. Philip Morris Inc., 656 F.3d
511, 517 (7th Cir. 2011). As this opinion indicates, Illinois’s
Bail Bond Fee is not unconstitutional. Thus, plaintiff’s unjust
enrichment claim must also fail.
                              III. Conclusion
    For the foregoing reasons, we AFFIRM the judgment of the
district court.




    2 Illinois courts “apply a limited version of the lockstep doctrine, ad-
hering to U.S. Supreme Court precedent concerning the federal constitu-
tion when interpreting cognate provisions of the state constitution.” Gen.
Auto Serv. Station v. City of Chicago, 526 F.3d 991, 998 n.6 (7th Cir. 2008).
Thus, plaintiff’s Illinois due process claim similarly fails.